

EXECUTION VERSION

 
WARRANT PURCHASE AGREEMENT

 
This WARRANT PURCHASE AGREEMENT (this “Agreement”) is entered into as of August
26, 2011 by and between UMAMI SUSTAINABLE SEAFOOD INC., a Nevada corporation
trading on the OTC Bulletin Board under the symbol “UMAM” (the “Company”), and
________________________ (“Purchaser”).

 
WITNESSETH:
 
WHEREAS, the Company desires to borrow funds from several lenders acting through
AMERRA CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (in such
capacity, the “Administrative Agent”), pursuant to that certain Credit Agreement
(as amended, supplemented or otherwise modified and in effect from time to time,
the "Credit Agreement") dated as of August 26, 2011 by and among the Company,
the Purchaser (in its capacity as a lender), the other lenders described therein
(together with the Purchaser, the “Lenders”), and the Administrative Agent
(capitalized terms used but not defined in this Agreement have the respective
meanings assigned to them in the Credit Agreement);
 
WHEREAS, to induce the Lenders to extend loans to the Company under the Credit
Agreement, the Company has agreed to issue to Purchaser a warrant (the
“Warrant”) to purchase shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), in accordance with the terms set forth in the
form of the warrant attached hereto as Exhibit A (the “Warrant”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1.             Issuance of the Warrant.
 
1.1           Issuance of Warrant.  Subject to the terms and conditions of this
Agreement, the Company shall issue to Purchaser at the Closing (as defined
below) a Warrant to initially purchase up to 187,500 shares of Common Stock.
 
2.             Closing.
 
2.1           Time and Place. The closing for the issuance of the Warrant shall
take place at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway,
New York, NY 10036, at 10:00 a.m., local time, on the business day that all of
the conditions set forth in Section 7 hereof have been duly satisfied or waived,
or at such later time or date as the Administrative Agent and the Company may
mutually agree in writing (the “Closing”).  The date upon which the Closing
shall occur is herein called the “Closing Date”.

 
 

--------------------------------------------------------------------------------

 

3.             Credit Facility and Related Documents.
 
3.1           Credit Agreement.  At Closing, the Company shall enter into the
Credit Agreement and the other Loan Documents therein described and the Lenders
shall make the loans contemplated by the Credit Agreement.  For purposes hereof,
the Loan Documents shall be collectively referred to as the “Transaction
Documents”.
 
4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to Purchaser and the Administrative Agent as
follows (which representations and warranties shall be deemed to apply, where
appropriate, to the other Loan Parties under the Credit Agreement (each, a
“Subsidiary” and, collectively, the “Subsidiaries”), as of the Closing Date:
 
4.1           Subsidiaries.  The Company has no Subsidiaries other than Mexican
Borrower, Kali, Bluefin Acquisition Group Inc., a New York corporation, and
Oceanic Enterprises, Inc., a California corporation.  Except as disclosed in
Schedule 4.1 or as specifically disclosed in the SEC Reports (as hereinafter
defined) hereto, the Company owns, directly or indirectly, all of the capital
stock or comparable equity interests of each Subsidiary  free and clear of any
lien, charge, claim, security interest, encumbrance, right of first refusal or
other restriction (other than Liens in favor of the Administrative Agent) and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued, fully paid and non-assessable
and free of preemptive and similar rights.
 
4.2           Organization and Qualification.  Each of the  Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its respective incorporation or
organization (as applicable), with the requisite legal authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and the Subsidiaries are
each duly qualified to do business and in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a (a) a material adverse effect on the results of operations, assets,
business condition (financial or otherwise) of the Company and the Subsidiaries,
taken as a whole, (b) a material and adverse impairment of the Company’s and the
Subsidiaries’ ability to perform its obligations under any of the Transaction
Documents, or (c) a material and adverse effect on the legality, validity or
enforceability of any of the Transaction Documents (a “Material Adverse
Effect”); provided, however, that no change, effect, event or occurrence to the
extent arising or resulting from any of the following, either alone or in
combination, shall constitute or be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) general business or
economic conditions not specific or peculiar to the Company or any Subsidiary,
(ii) acts of war or terrorism or natural disasters not specific or peculiar to
the Company, a Subsidiary or a jurisdiction in which any of them operates, (iii)
catastrophic economic or significant regulatory or political conditions or
changes, (iv) changes in any applicable accounting regulations or principles or
the interpretations thereof, (vi) changes in laws, or (vii) changes in the price
or trading volume of the Company’s stock.

 
2

--------------------------------------------------------------------------------

 

4.3           Authorization; Enforcement.  The Company and each Subsidiary has
the requisite corporate authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its respective obligations hereunder and
thereunder.  The execution and delivery of the Transaction Documents by the
Company or any Subsidiary and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company and each Subsidiary and no further consent or action
is required by the Company, the Subsidiaries or their respective Board of
Directors (or similar governing body) or shareholders.  The Transaction
Documents to which they are a party have been duly executed by the Company and
the Subsidiaries, as applicable, and when delivered in accordance with the terms
hereof, will constitute, the valid and binding obligation of the Company and the
Subsidiaries, as applicable, enforceable against the Company and the
Subsidiaries, as applicable, in accordance with their respective terms, except
as the same may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (b) the effect of rules of law
governing the availability of specific performance and other equitable remedies.
 
4.4           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the Subsidiaries, as applicable, and
the consummation by the Company and the Subsidiaries, as applicable, of the
transactions contemplated hereby and thereby do not, and will not, (a) conflict
with or violate any provision of the Company’s or any Subsidiary’s memorandum or
articles of association, certificate or articles of incorporation, bylaws or
other organizational or charter documents, (b) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound, or affected, (c) except for Liens granted pursuant to
the Transaction Documents, result in any Lien on assets or on property of the
Company, or (d) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including, assuming
the accuracy of the representations and warranties of Purchaser set forth in
Section 5.2 hereof, federal and state securities laws and regulations and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, including any market (such as the OTC Bulletin
Board or Pink Sheets LLC) on which the shares of Common Stock are listed or
quoted for trading on the date in question, as applicable (the “Trading
Markets”)), or by which any property or asset of the Company or a Subsidiary is
bound or affected.
 
4.5           The Securities. The Warrant and the equity securities issuable
upon exercise thereof (collectively, the “Securities”) are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and will not be subject to preemptive or similar rights of stockholders
(other than those imposed by Purchaser).  The Company has reserved from its duly
authorized shares of common stock the maximum number of securities issuable upon
exercise of the Warrant (the “Warrant Shares”).  The offer, issuance and sale of
the Warrant and the Warrant Shares pursuant to the Transaction Documents are
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

 
3

--------------------------------------------------------------------------------

 

4.6           Capitalization.
 
(i) As of the date of this Agreement, the aggregate number of shares and type of
all authorized, issued and outstanding classes of shares, options and other
securities of the Company and the Subsidiaries (whether or not presently
convertible into or exercisable or exchangeable for shares of the Company and
the Subsidiaries) is set forth in Schedule 4.6 hereto.  All outstanding shares
are duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws.  The Company and the Subsidiaries have outstanding only those options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
(as defined in Section 4.30 hereof) any right to subscribe for or acquire, any
shares of capital stock of the Company or the Subsidiaries, or securities or
rights convertible or exchangeable into shares of capital stock of the Company
or the Subsidiaries as set forth on Schedule 4.6.
 
(ii) Except as set forth on Schedule 4.6 hereto, and except for customary
adjustments as a result of share dividends, share splits, combinations of
shares, reorganizations, recapitalizations, reclassifications or other similar
events, there are no anti-dilution or price adjustment provisions contained in
any security issued or agreement entered into by the Company or the Subsidiaries
(or in any agreement providing rights to security holders) and the issuance and
sale of the Securities will not obligate the Company or the Subsidiaries to
issue shares of common stock or other securities to any Person (other than
Purchaser) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.  To the
Knowledge (as hereinafter defined) of the Company, except as disclosed in
Schedule 4.6 hereto and except for the Company’s ownership of the Subsidiaries,
no Person or group of related Persons beneficially owns (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), or has the right to acquire, by agreement with or by
obligation binding upon the Company or the Subsidiaries, a beneficial ownership
interest in the Company or the Subsidiaries in excess of 5% of the outstanding
capital stock of such entity. “Knowledge” means the actual knowledge (i.e., the
conscious awareness of facts and other information) of the chief executive
officer, chief financial officer or other key officers of the Company, after
undertaking a customary and reasonable investigation under the circumstances.

 
4

--------------------------------------------------------------------------------

 

4.7           SEC Reports; Financial Statements; No Material Adverse Effect;
Solvency.  Except as set forth on Schedule 4.7 or as specifically disclosed in
the SEC Reports, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since June 30, 2011 on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  Such reports required to be filed by the Company under the
Exchange Act after June 30, 2010, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required, are collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the schedules to this Agreement, the “Disclosure Materials”.  As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the U.S. Securities and Exchange Commission (the
“SEC”) promulgated thereunder, and none of the SEC Reports, when filed by the
Company, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.  All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.
 
Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in Schedule 4.7 hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in, or reasonably be expected to result in a Material
Adverse Effect, (ii) the Company and Subsidiaries have not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, (B) liabilities not
required to be reflected in the Company’s and/or Subsidiary’s financial
statements pursuant to GAAP or not required to be disclosed in filings made with
the SEC and (C) other liabilities incurred by the Subsidiaries for the exclusive
purpose of funding the day-to-day operations of the fish farming sites of the
Company’s operating subsidiaries, (iii) the Company has not altered its method
of accounting or changed its auditors, (iv) the Company and the Subsidiaries
have not declared or made any dividend or distribution of cash or other property
to their shareholders, in their capacities as such, or purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock
(except for repurchases by the Company  and/or the Subsidiaries of shares of
capital stock held by employees, officers, directors, or consultants pursuant to
an option of the Company and/or the Subsidiaries to repurchase such shares upon
the termination of employment or services), and (v) the Company and/or the
Subsidiaries have not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock-based plans.  The Company
and the Subsidiaries have not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any Knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
Knowledge of any fact which would reasonably lead a creditor to do so.  The
Company and the Subsidiaries will not be Insolvent (as defined below) after
giving effect to the transactions contemplated hereby to occur at the
Closing.  For purposes of this Section 4.7, “Insolvent” means that (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined in Section 4.30
hereof), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature,
or (iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 
5

--------------------------------------------------------------------------------

 

4.8             Absence of Litigation.  Except as described in Schedule 4.8 or
as specifically disclosed in the SEC Reports, there is no action, suit, claim,
or Proceeding (as defined below), or, to the Company’s Knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
For the purposes hereof, “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, a partial
proceeding, such as a deposition), whether commenced or threatened in writing.
 
4.9             Compliance.  Except as described in Schedule 4.9, neither the
Company nor any Subsidiary, except in each case as would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority.
 
4.10           Title to Assets.  The Company and the Subsidiaries own or lease
no real property except as described in Schedule 4.10.  The Company and the
Subsidiaries have good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens set forth in
Schedule 4.10 and other Liens that could not if enforced, individually or in the
aggregate, have or result in a Material Adverse Effect.  Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases as to which the Company and the
Subsidiaries are in material compliance.
 
4.11           Significant Customers. Schedule 4.11 lists each customer who
represented 10% or more of the sales of the Company or of any Subsidiary during
the calendar year ended June 30, 2011 (each, a “Significant Customer“) and the
percentage of the Company’s total revenues such Significant Customer represented
during such period.  The Company has no outstanding material dispute concerning
its business operations with any Significant Customer.  No Significant Customer
has given notice to the Company, whether orally or in writing, that such
customer shall not continue as a customer of the Company after Closing or that
such customer intends to terminate or materially modify existing agreements with
the Company at any time.

 
6

--------------------------------------------------------------------------------

 

4.12           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor, to the Company’s Knowledge, any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D of the Securities
Act) in connection with the offer or sale of the Securities.  The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commission (other than for Persons engaged by Purchaser)
relating to or arising out of the issuance of the Securities pursuant to this
Agreement.  The Company shall pay, and hold Purchaser harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any such claim for
fees arising out of the issuance of the Securities pursuant to this Agreement.
 
4.13           Private Placement.  Neither the Company nor, to the Company’s
Knowledge, any of its Affiliates nor, any Person acting on the Company’s behalf
has, directly or indirectly, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby, or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.  The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted.
 
4.14           Company not an “Investment Company”. The Company is not required
to be registered as, and is not an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 
4.15           Form S-1/S-3 Eligibility.  The Company is eligible to register
the Warrant Shares for resale by Purchaser using Form S-1 promulgated under the
Securities Act.
 
4.16           Listing and Maintenance Requirements.  Except as described in
Schedule 4.16, the Company has not, since June 30, 2011, received notice
(written or oral) from any Trading Market on which the Common Stock is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market.  The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in material compliance with all such listing and maintenance
requirements.  The issuance of the Securities does not require stockholder
approval, including without limitation under NASDAQ Marketplace Rule 5635, and
the failure to obtain such stockholder approval will not materially impair the
prospects of approval of any future listing application with NASDAQ.
 
4.17           Registration Rights.  Except as provided for in this Agreement,
as described in Schedule 4.17 or as specifically disclosed in the SEC Reports,
the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority that have
not been satisfied or waived.

 
7

--------------------------------------------------------------------------------

 

4.18           Application of Takeover Protections.  Except as described in
Schedule 4.18 or as specifically disclosed in the SEC Reports, there is no
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to Purchaser as a result of Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and Purchaser’s ownership of the
Securities.
 
4.19           Disclosure.  All disclosure provided by the Company to Purchaser
regarding the Company, its business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that Purchaser is not making and has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.
 
4.20           Acknowledgment Regarding Purchaser’s Purchase of
Securities.  Based upon the assumption that the transactions contemplated by
this Agreement are consummated in all material respects in conformity with the
Transaction Documents, the Company acknowledges and agrees that Purchaser is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that Purchaser is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by
Purchaser or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to Purchaser’ purchase of the Securities.  The Company
further represents to Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 
8

--------------------------------------------------------------------------------

 

4.21           Patents and Trademarks.  Except as described in Schedule 4.21 or
as specifically disclosed in the SEC Reports, (a) the Company and its
Subsidiaries owns or possesses sufficient rights to conduct its business in the
ordinary course, including, without limitation, rights to use all material
patents, patent rights, industry standards, trademarks, copyrights, licenses,
inventions, trade secrets, trade names and know-how (collectively, “Intellectual
Property Rights”) as owned or possessed by them or that are necessary for the
conduct of its business as now conducted or as proposed to be conducted except
where the failure to currently own or possess such rights would not have a
Material Adverse Effect, (b) neither the Company nor any of its Subsidiaries is
infringing any rights of a third party with respect to any Intellectual Property
Rights that, individually or in the aggregate, would have a Material Adverse
Effect, and, since January 1, 2011, neither the Company nor any of its
Subsidiaries has received any notice of, or has any Knowledge of, any asserted
infringement by the Company or any of its Subsidiaries of, any rights of a third
party with respect to any Intellectual Property Rights that, individually or in
the aggregate, would have a Material Adverse Effect and (c) since January 1,
2011, neither the Company nor any of its Subsidiaries has received any notice
of, or has any Knowledge of, infringement by a third party with respect to any
Intellectual Property Rights of the Company or of any Subsidiary that,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not used Publicly Available Software (as hereinafter defined) in
whole or in part in the development of any part of its Intellectual Property
Rights in a manner that would be reasonably likely to subject the Company or its
Intellectual Property Rights in whole or in part, to all or part of the license
obligations of any Publicly Available Software that, individually or in the
aggregate, would have a Material Adverse Effect on the Company.  “Publicly
Available Software” means each of (i) any software that contains, or is derived
in any manner (in whole or in part) from, any software that is distributed as
free software, open source software (e.g., Linux), or similar licensing and
distribution models; and (ii) any software that requires as a condition of use,
modification, and/or distribution of such software that such software or other
software incorporated into, derived from, or distributed with such software (A)
be disclosed or distributed in source code form; (B) be licensed for the purpose
of making derivative works; or (C) be redistributable at no or minimal
charge.  Publicly Available Software includes, without limitation, software
licensed or distributed under any of the following licenses or distribution
models similar to any of the following: (a) GNU General Public License (GPL) or
Lesser/Library GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla
Public License, (d) the Netscape Public License, (e) the Sun Community Source
License (SCSL), the Sun Industry Source License (SISL), and the Apache Server
License.
 
4.22           Insurance.  The Company and, to the Company’s Knowledge, the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses and locations in which the Company and the Subsidiaries are
engaged, including a prudent and customary amount of such insurance coverage
with respect to the fish inventory of the Company and the Subsidiaries, as
applicable.  The Company has had continuous insurance coverage during the 12
months preceding the date of this Agreement and has no reason to believe it will
not be able to renew its current insurance coverage in the same amounts or
obtain new insurance coverage in amounts not less than it currently has with
carriers of equal or better ratings.
 
4.23           Regulatory Permits.  The Company and the Subsidiaries hold, and
are operating in compliance in all material respects with all franchises,
grants, authorizations, licenses, permits, easements, consents, quotas,
certificates and orders (collectively, “Material Permits”) of the U.S. Food and
Drug Administration, any other federal, state or foreign governmental authority
having authority over the Company and the Subsidiaries, or any self-regulatory
body regulating the Company’s conduct of its business (collectively,
“Governmental Authority”), and which are necessary to the operation of their
respective businesses; all such Material Permits are valid and in full force and
effect; and the Company and the Subsidiaries have not received notice of any
revocation or modification of any such Material Permits or has reason to believe
that any such Material Permits will be revoked, modified, or not be renewed in
the ordinary course.

 
9

--------------------------------------------------------------------------------

 

4.24           Regulatory Compliance.  The Company and the Subsidiaries (a) are
and at all times have been in material compliance with all applicable federal,
state, local and foreign, laws, statutes, rules, regulations, or guidance
applicable to Company and the Subsidiaries and the acquisition, ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product or services manufactured or distributed by the Company
(the “Applicable Laws”), except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) have not
received any notice of adverse finding, untitled letter or other correspondence
or notice from any Governmental Authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”) nor any warning letter from the U.S.
Food and Drug Administration containing any unresolved issues concerning
noncompliance with any Applicable Laws or Authorizations that could reasonably
be expected to result in a Material Adverse Effect; (iii) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations, except where
such violation could not reasonably be expected to result in a Material Adverse
Effect; (iv) have not received notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and have no
Knowledge that any such Governmental Authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(v) have not received notice that any Governmental Authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and the Company has no Knowledge that any such Governmental
Authority is considering such action; and (vi) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission).
 
4.25           Workplace Safety.  The Company and the Subsidiaries (i) are in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all governmental authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (ii) have received all
material permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted, except where
the failure to obtain such licenses could not reasonably be expected to result
in a Material Adverse Effect; and (iii) are in compliance, in all material
respects, with all terms and conditions of such permit, license or approval,
except where the failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect.  No action, proceeding, revocation
proceeding, writ, injunction or claim is pending or, to the Company’s Knowledge,
threatened against the Company or the Subsidiaries relating to Occupational
Laws, and the Company does not have Knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings.

 
10

--------------------------------------------------------------------------------

 

4.26           Transactions With Affiliates and Employees.  Except as described
on Schedule 4.26 or as specifically disclosed in the SEC Reports, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s Knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
4.27           Internal Accounting Controls.  Except as specifically disclosed
in the SEC Reports, the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
4.28           Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with currently applicable requirements of the Sarbanes-Oxley Act of
2002 and applicable rules and regulations promulgated by the SEC thereunder.
 
4.29           Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 
11

--------------------------------------------------------------------------------

 

4.30           Indebtedness.  Except as disclosed in Schedule 4.30 or as
specifically disclosed in the SEC Reports, neither the Company nor any of its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) has
any form of Indebtedness that grants senior Liens, or equivalent rights to any
third party over the Liens of Purchaser in the Collateral that secures the
obligations of the Company and the Subsidiaries under the Transaction Documents
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse
Effect.  Schedule 4.30 provides a detailed description of the material terms of
any such outstanding Indebtedness.  For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the Company or bank under such agreement in
the event of default are limited to repossession or sale of such property), (F)
all monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such Indebtedness, and (H) all Contingent
Obligations (as defined below) in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; (y)
“Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company or a government or any department or agency thereof.
 
4.31           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  To the Company’s Knowledge, there are no material
grievances, disputes or controversies with any union or any other organization
of employees of the Company or any subsidiary, or threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization. Except as described in Schedule 4.31 or as specifically
disclosed in the SEC Reports, since December 31, 2010, no executive officer of
the Company or any of its Subsidiaries has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary.  To the Knowledge of the Company or any such Subsidiary, no
executive officer of the Company or any of its Subsidiaries is in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any such
Subsidiary to any liability with respect to any of the foregoing matters.
 
4.32           Labor Matters.  The Company and its Subsidiaries are in
compliance in all material respects with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 

4.33           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
medical and biological waste or residue, chemicals, pollutants, contaminants, or
toxic or hazardous substances or wastes (collectively, “Hazardous Materials”)
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.
 
4.34           Subsidiary Rights.  Except as set forth in Schedule 4.34 or as
specifically disclosed in the SEC Reports, the Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as are owned by the Company or such
Subsidiary.
 
4.35           Tax Status.  Except as specifically disclosed in Schedule 4.35 in
the Company’s financial statements, the Company and each of its Subsidiaries (i)
has made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Company has no
Knowledge of any basis for any such claim.
 
4.36           No Manipulation of Stock.  The Company has not taken and will
not, in violation of applicable law, take any action designed to or that would
be reasonably be expected to cause or result in manipulation in violation of
applicable law or regulation of the price of the Common Stock to facilitate the
sale or resale of the Warrant Shares.
 
4.37           Accountants.  To the Company’s Knowledge, McGladrey & Pullen,
LLP, the Company’s auditors, are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.
 
4.38           Contracts.  The contracts attached as exhibits to the SEC Reports
that are material to the Company are in full force and effect on the date
hereof, and neither the Company nor, to the Company’s Knowledge, any other party
to such contracts is in breach of or default under any of such contracts which
would have a Material Adverse Effect.

 
13

--------------------------------------------------------------------------------

 

4.39           Off-Balance Sheet Arrangements.  There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed.
 
4.40           U.S. Real Property Holding Corporation.  The Company is not, nor
has it ever been, as U.S. real property holding corporation within the meaning
of Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
5.               Representations and Warranties of Purchaser. Purchaser hereby,
represents and warrants to the Company as follows, as of the date hereof and as
of the Closing:
 
5.1             Organization; Authority.  Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The Purchaser is duly qualified to do business and in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.  The Purchaser
has the requisite partnership authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its respective obligations hereunder and thereunder.
The purchase by Purchaser of the Warrant hereunder has been duly authorized by
all necessary corporate, partnership or other action on the part of such
Purchaser.  This Agreement has been duly executed and delivered by Purchaser and
constitutes the valid and binding obligation of Purchaser, enforceable against
it in accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and (ii)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.
 
5.2            No Public Sale or Distribution.  Purchaser is (i) acquiring the
Warrant, and (ii) upon exercise of the Warrant will acquire the Warrant Shares
issuable upon exercise thereof, in the ordinary course of business for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and Purchaser does
not have a present arrangement to effect any distribution of the Securities to
or through any Person; provided, however, that by making the representations
herein, Purchaser does not agree to hold any of the Securities for any minimum
or other specific term and reserves the right to dispose of the Securities at
any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.

 
14

--------------------------------------------------------------------------------

 

5.3            Purchaser Status.  Purchaser understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon such Purchaser’s representations contained
in this Agreement, including at the time Purchaser was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the NASD, Inc. or an entity engaged in the business of being a
broker dealer.  Except as otherwise disclosed in writing to the Company on or
prior to the date of this Agreement, Purchaser is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
NASD, Inc. or an entity engaged in the business of being a broker dealer.
 
5.4            Experience of Such Purchaser.  Purchaser, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Purchaser understands that
it must bear the economic risk of this investment in the Securities
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.
 
5.5            Access to Information.  Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded: (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of Purchaser or its representatives or
counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.
 
5.6            No Governmental Review.  Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
5.7            No Conflicts.  The execution, delivery and performance by
Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to Purchaser, except in the case of clauses (ii) and (iii)
above, that do not otherwise affect the ability of Purchaser to consummate the
transactions contemplated hereby.

 
15

--------------------------------------------------------------------------------

 

5.8            Prohibited Transactions.  Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with Purchaser
will engage, directly or indirectly, in any transactions in the securities,
including derivatives, of the Company (including, without limitation, any Short
Sales (a “Transaction”) involving any of the Company’s securities prior to the
time the transactions contemplated by this Agreement are publicly
disclosed.  Purchaser covenants further that neither it nor any Person acting on
its behalf or pursuant to any understanding with Purchaser will engage, directly
or indirectly, in any Short Sales involving any of the Company's securities
during the time that Purchaser or its affiliates hold the Warrant.  “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.
 
5.9            Restricted Securities.  Purchaser understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
5.10           Legends.  It is understood that certificates evidencing such
Securities may bear the legend set forth in Section 11.1 of this Agreement.
 
5.11           No Legal, Tax or Investment Advice.  Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
 
6.               Covenants and Agreements.
 
The parties hereto covenant and agree, as may be appropriate, to execute such
documents and other papers and take such other further actions as may be
reasonably required to carry out the provisions hereof and effectuate the
transactions contemplated hereby and by the Warrant.
 
7.               Conditions Precedent to the Obligation of Purchaser to Close.
 
The obligation of Purchaser to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by Purchaser in writing:
 
(i)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 4 shall be true on and as of the
Closing.
 
(ii)          Agreements and Conditions.  On or before the Closing Date, the
Company shall have complied with and duly performed and satisfied in all
material respects all agreements and conditions on its part to be complied with
and performed by such date pursuant to this Agreement and the other Transaction
Documents.

 
16

--------------------------------------------------------------------------------

 

8.            Conditions Precedent to the Obligation of the Company to Close.
 
The obligation of the Company to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by the Company in writing:
 
(i)           Representations and Warranties.  The representations and
warranties of Purchaser contained in Section 5 shall be true on and as of the
Closing.
 
(ii)          Agreements and Conditions.  On or before the Closing Date,
Purchaser and the other Lenders shall have complied with and performed and
satisfied in all material respects all agreements and conditions to be complied
with and performed by such date pursuant to this Agreement and the other
Transaction Documents.
 
(iii)         Consents.  Purchaser shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to the Company.
 
9.            [RESERVED].
 
10.          Restrictions on Transferability.
 
10.1        Restrictive Legend.  Purchaser understands that, until such time as
a registration statement pursuant to the Securities Act has been declared
effective or the Warrant Shares may be sold pursuant to Rule 144(b) under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately resold, the certificate(s)
representing the Warrant Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for the securities comprising the Warrant Shares):
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 
17

--------------------------------------------------------------------------------

 

10.2        Restrictions on Transferability.  Purchaser hereby covenants with
the Company not to effect any resale or other disposition of any of the Warrant
Shares without complying with the provisions of this Agreement, and without
effectively causing any prospectus delivery requirement under the Securities Act
to be satisfied, and Purchaser acknowledges and agrees that such Warrant Shares
are not transferable on the books of the Company unless (a) the Warrant Shares
have been sold in accordance with an effective registration statement or valid
exemptions from registration under the Securities Act and any applicable state
securities or “blue sky” laws, (b) prior to such time that a registration
statement shall have become effective under the Securities Act, Purchaser shall
have furnished the Company with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition will not require registration of the
Warrant Shares under the Securities Act and (c) if applicable, the requirement
of delivering a current prospectus has been satisfied.  Purchaser acknowledges
that the Company is not obligated to file and may not file any such registration
statement with the SEC.
 
11.          Registration Rights.
 
11.1    Demand Registration.
 
(i)           If, at any time after nine (9) months following the Closing Date,
Purchaser decides it may sell or otherwise dispose of the Registrable Securities
(as defined below), then Purchaser shall deliver a written request to the
Company requesting that the Company prepare and file a registration statement
under the Securities Act or any successor statute covering such Registrable
Securities and specifying the intended method of the proposed disposition and
the portion of the Registrable Securities to be sold or disposed (each such
request shall be referred to herein as a “Demand Registration”).  “Registrable
Securities” shall mean shares of Common Stock issued or issuable to Purchaser
under the Warrant, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing, provided however, that Registrable Securities
shall not include any shares (i) the sale of which has been and continues to be
registered pursuant to the Securities Act or (ii) which have been sold without
restriction.
 
(ii)          Upon receipt of the Demand Registration, as expeditiously as
possible, the Company shall use its best efforts to cause an appropriate
registration statement (the “Registration Statement”) covering such Registrable
Securities to be filed with the SEC and to be declared effective as soon as
reasonably practicable.
 
(iii)         The Company shall not be obligated to effect more than a total of
two (2) Demand Registrations on forms other than Form S-3.  A Demand
Registration under this Section 11.1 shall not be deemed to have occurred unless
the Registration Statement relating thereto (A) has become effective under the
Securities Act and (B) has remained effective for a period of at least one
hundred twenty (120) days (or such shorter period in which all of Purchaser’s
Registrable Securities included thereunder have actually been sold), provided
that such Registration Statement shall not be considered a Demand Registration
if, after such registration statement becomes effective, such registration
statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court.
 
(iv)         The Company shall bear all of the costs and expenses relating to
the Registration Statement, including, but not limited to, registration, filing
and qualification fees, printing expenses, reasonable accounting and legal fees
and disbursements, provided however, that underwriting discounts and commissions
and reimbursable underwriters’ expenses will be borne pro-rata by Purchaser
based on the number of Purchaser’s Registrable Securities covered by the
Registration Statement in relation to the total number of shares covered by the
Registration Statement (collectively, the “Costs and
Expenses”).  Notwithstanding the foregoing, Purchaser shall pay or reimburse the
Company for fifty percent (50%) of the total amount of reasonable legal and
accounting expenses incurred in connection with a Demand Registration, provided
however, that to the extent that the Registration Statement covers the shares of
common stock of other holders, then Purchaser shall be obligated to reimburse
only 50% of Purchaser’s pro-rata portion of such legal and accounting expenses,
which portion shall be based on the number of Purchaser’s Registrable Securities
covered by the Registration Statement in relation to the total number of shares
covered by the Registration Statement.

 
18

--------------------------------------------------------------------------------

 

(v)         Notwithstanding anything to the contrary herein, if the Company
shall furnish to Purchaser a certificate signed by the President, Chief
Executive Officer or Chairman of the Board of Directors of the Company stating
that in the good faith judgment of the Board of Directors of the Company, it
would be seriously detrimental to the Company and its stockholders for such
Registration Statement to be filed and it is therefore essential to defer the
filing of such Registration Statement, then the Company shall have the right to
defer such filing for a period of not more than ninety (90) days after receipt
of the Demand Registration, provided however, that the Company may not utilize
this right more than once in any twelve (12) month period.
 
11.2     Form S-3 Registration.  In the event the Company becomes eligible to
use Form S-3 for the registration of its securities, and the Company shall
receive from Purchaser a written request that the Company effect a registration
on Form S-3 and any related qualification or compliance with respect to all or a
part of the Registrable Securities owned by Purchaser, then the Company will:
 
(i)           promptly give written notice of the proposed registration and
Purchaser’s request therefor, and any related qualification or compliance, to
all other holders (each, a “Holder”) of the Company’s common stock.
 
(ii)          as soon as practicable, effect such registration and any related
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of Purchaser’s
Registrable Securities as are specified in such request, together with all or
such portion of the common stock of any other Holder or Holders joining in such
request as are specified in a written request given within twenty (20) days
after receipt of such written notice from the Company; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 11.2:
 
(a)           if Form S-3 is not available for such offering;
 
(b)           if Purchaser, together with the Holders of any other securities of
the Company entitled to inclusion in such registration, propose to sell the
Registrable Securities and such other securities (if any) at an aggregate price
to the public of less than One Million Dollars ($1,000,000);
 
(c)           if the Company shall furnish to the Holders a certificate signed
by the President, Chief Executive Officer or Chairman of the Board of
Directors  of the Company stating that in the good faith judgment of the Board
of Directors of the Company, it would be seriously detrimental to the Company
and its stockholders for such Form S-3 Registration to be effected at such time,
in which event the Company shall have the right to defer the filing of the Form
S-3 registration statement no more than once during any twelve (12) month period
for a period of not more than ninety (90) days after receipt of the request of
Purchaser under this Section 11.2;

 
19

--------------------------------------------------------------------------------

 

(d)           if the Company has, within the twelve (12) month period preceding
the date of such request, already effected one (1) registration on Form S-3 for
Purchaser pursuant to this Section 11.2; or
 
(e)           in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.
 
(iii)          Subject to the foregoing, the Company shall file a Form S-3
registration statement covering the Registrable Securities and other securities
so requested to be registered pursuant to this Section 11.2 as soon as
practicable after receipt of the request or requests of Purchaser for such
registration.  The Company shall pay all Costs and Expenses incurred in
connection with the registration requested pursuant to this Section 11.2.
 
(iv)          Form S-3 registrations shall not be deemed to be a Demand
Registrations as described in Section 11.1 above.
 
11.3     Piggyback Registration.  If at any time the Company shall propose the
filing of a Registration Statement on an appropriate form under the Securities
Act of any securities of the Company, but excluding Registration Statements
relating to any registration under Section 11.1 or Section 11.2 or to any
employee benefit plan or a corporate reorganization, then the Company shall give
Purchaser notice of such proposed registration and shall include in any
Registration Statement relating to such securities all or a portion of
Purchaser’s Registrable Securities as Purchaser shall request, by notice given
by Purchaser to the Company within twenty (20) days after the giving of such
notice by the Company, to be so included.  In the event of the inclusion of
Registrable Securities pursuant to this Section 11.3, the Company shall bear all
of the Costs and Expenses of such registration; provided, however, that
Purchaser shall be obligated to pay, pro rata based upon the number of
Registrable Securities included therein, the underwriters' discounts and
compensation.  In the event the distribution of securities of the Company
covered by a Registration Statement referred to in this Section 11.3 is to be
underwritten, then the Company's obligation to include Registrable Securities in
such Registration Statement shall be subject, at the option of the Company, to
the following further conditions:
 
(i)          The distribution for the account of Purchaser shall be underwritten
by the same underwriters who are underwriting the distribution of the securities
for the account of the Company and/or any other persons whose securities are
covered by such Registration Statement, and Purchaser will enter into an
agreement with such underwriters containing customary provisions;

 
20

--------------------------------------------------------------------------------

 

(ii)          If the underwriting agreement entered into with the aforesaid
underwriters contains restrictions upon the sale of securities of the Company,
other than the securities which are to be included in the proposed distribution,
for a period not exceeding one hundred eighty (180) days from the effective date
of the Registration Statement, then such restrictions will be binding upon
Purchaser and, if requested by the Company, Purchaser will enter into a written
agreement to that effect; and
 
(iii)          If the underwriters state in writing that they are unwilling to
include any or all of Purchaser’s securities in the proposed offering because
such inclusion will materially interfere with the orderly sale and distribution
of the securities being offered by the Company, then the number of Purchaser’s
Registrable Securities to be included will be reduced in accordance with such
statement by the underwriters.
 
11.4     Amendment of Registration Rights.   The registration rights provisions
under this Section 11 may be amended and the observance thereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Purchaser.
 
11.5     Registration Procedures.   In connection with the filing of a
Registration Statement pursuant to Section 11 hereof, and in supplementation and
not in limitation of the provisions hereof, the Company shall:
 
(i)           Notify Purchaser as to the filing of the Registration Statement
and of all amendments or supplements thereto filed prior to the effective date
of said Registration Statement;
 
(ii)          Notify Purchaser, promptly after the Company shall receive notice
thereof, of the time when said Registration Statement became effective or when
any amendment or supplement to any prospectus forming a part of said
Registration Statement has been filed;
 
(iii)         Notify Purchaser promptly of any request by the SEC for the
amending or supplementing of such Registration Statement or prospectus or for
additional information;
 
(iv)         Prepare and promptly file with the SEC, and promptly notify
Purchaser of the filing of, any amendments or supplements to such Registration
Statement or prospectus as may be necessary to correct any statements or
omissions;
 
(v)          Prepare and file with the SEC, promptly upon Purchaser's written
request, any amendments or supplements to such Registration Statement or
prospectus which may be reasonably necessary or advisable in connection with the
distribution of the Registrable Securities;
 
(vi)         Prepare, promptly upon request of Purchaser or any underwriters for
Purchaser, such amendment or amendments to such Registration Statement and such
prospectus or prospectuses as may be reasonably necessary to permit compliance
with the requirements of the Securities Act applicable;

 
21

--------------------------------------------------------------------------------

 

(vii)       Advise Purchaser promptly after the Company shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC suspending the
effectiveness of any such Registration Statement or amendment thereto; or the
initiation or threatening of any proceeding for that purpose.  In such event the
Company shall promptly use its best efforts to prevent the issuance of any stop
order or obtain its withdrawal promptly if such stop order should be issued;
 
(viii)      Furnish Purchaser, as soon as available, copies of any Registration
Statement and each preliminary or final prospectus, or supplement or amendment
required to be prepared pursuant hereto, all in such quantities as Purchaser
may, from time to time, reasonably request; and
 
(ix)         If requested by Purchaser, enter into an agreement with the
underwriters of the Registrable Securities being registered containing customary
provisions and reflecting the foregoing.
 
12.       Rule 144 Reporting.  With a view to making available to Purchaser the
benefits of certain rules and regulations of the SEC, which may permit the
resale of the Warrant Shares to the public without registration, the Company
agrees after the date hereof to:
 
(i)           make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;
 
(ii)          file with the SEC all reports and other documents required of the
Company under the Securities Act and the Exchange Act (it being expressly
acknowledged by the parties hereto that if any such report or document is not
filed with the SEC within thirty (30) days of the date required under the rules
and regulations of the SEC (after giving effect to any Rule 12b-25 extensions
under the Exchange Act), such failure shall be deemed an Event of Default under
the Credit Agreement); and
 
(iii)         so long as Purchaser owns any Registrable Securities, to furnish
to Purchaser forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as Purchaser may reasonably request in writing in complying with
any rule or regulation of the SEC allowing Purchaser to sell any such securities
without registration.

 
22

--------------------------------------------------------------------------------

 

13.             Indemnification.
 
13.1           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
Purchaser, its officers, directors, partners, members, agents and employees,
each Person who controls Purchaser (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, settlement costs and expenses, including, without
limitation, reasonable attorneys’ fees (collectively, “Losses”), as incurred,
arising out of or relating to: (i) any material misrepresentation or material
breach of any representation or warranty made by the Company in this Agreement
or any other certificate, instrument or document contemplated hereby or thereby;
(ii) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (iii) any cause of action, suit or claim brought
or made against such Indemnified Party (as defined in Section 13.2 hereof) by a
third party (including for these purposes a derivative action brought on behalf
of the Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (y) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Securities, or (z) the status of Indemnified
Party as holder of the Securities; or (iv) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement or any form
of Company prospectus or in any amendment or supplement thereto or in any
Company preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding Purchaser furnished in
writing to the Company by Purchaser for use therein, or to the extent that such
information relates to Purchaser or Purchaser’s proposed method of distribution
of Registrable Securities and was reviewed and expressly approved by Purchaser
expressly for use in the Registration Statement, or (B) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to Purchaser, and Purchaser seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.  Notwithstanding anything contained herein to the contrary, no
Indemnifying Party (as hereinafter defined) shall be obligated to indemnify an
Indemnified Party (as hereinafter defined) hereunder for that portion of any
Losses that have been the result of the gross negligence or willful misconduct
of such Indemnified Party or the breach of a Transaction Document by an
Indemnified Party.
 
13.2           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 
23

--------------------------------------------------------------------------------

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
All reasonable fees and expenses of the Indemnified Party required to be paid by
an Indemnifying Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section 13.2) shall be paid to the
Indemnified Party, as incurred, within 20 Trading Days (defined below) of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder). For purposes of this Agreement,
“Trading Day” means (i) a day on which the Common Stock is traded or is eligible
to be traded on a Trading Market, or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded or is eligible to be
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the
Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.  “Trading Market” means whichever of the
NYSE AMEX Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing) on which the Common Stock is
listed or quoted for trading on the date in question.

 
24

--------------------------------------------------------------------------------

 
13.3          Contribution.  If a claim for indemnification under Section
13.1(iv) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 13.2, any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 13.3 was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 13.3 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 13.3, Purchaser shall
not be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 13.3 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
14.          Miscellaneous.
 
14.1        [INTENTIONALLY OMITTED].
 
14.2        Fees and Expenses.
 
(i)          Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
(ii)          The Company agrees to reimburse Purchaser at the Closing (or, at
Purchaser’s option, promptly thereafter) for all reasonable legal fees, due
diligence expenses and other reasonable expenses incurred for services relating
to the transactions contemplated herein, including any reasonable legal fees and
other reasonable expenses related to Purchaser’s review of the Company’s
compliance with post-closing covenants.  The foregoing reimbursement obligation
of the Company shall be enforceable by Purchaser regardless of whether the
Closing occurs.
 
14.3          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to Purchaser such further documents as may be reasonably requested
in order to give practical effect to the intention of the parties under the
Transaction Documents.

 
25

--------------------------------------------------------------------------------

 
 
14.4          Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section 14.4
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile or email at the facsimile number or email address specified in
this Section 14.4 on a day that is not a Trading Day or later than 6:30 p.m.
(New York City time) on any Trading Day, (c) the Trading Day following the date
of deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.
 
14.5          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
14.6          Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
14.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchaser.  Purchaser may assign
its rights under this Agreement to any Person to whom Purchaser assigns or
transfers or will assign or transfer (including by way of distribution to its
members, partners or stockholders) any Securities, provided (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment, (ii)
at least five days prior to such assignment, the Company is furnished with
written notice of (x) the name and address of such transferee or assignee and
(y) the Registrable Securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment,
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (iv)
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Purchaser” and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.
 

 
26

--------------------------------------------------------------------------------

 
 
14.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto, and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended
third-party beneficiary of Section 13 and (in each case) may enforce the
provisions of such section directly against the parties with obligations
thereunder.
 
14.9          Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  THE COMPANY AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.
 
14.10          Survival.  The representations and warranties, agreements and
covenants contained herein shall survive the Closing.
 
14.11          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 

 
27

--------------------------------------------------------------------------------

 
 
14.12          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
14.13          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option owed to such Purchaser by the Company under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then, prior to the performance by the Company of
the Company’s related obligation, Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
14.14          Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
14.15          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Purchaser and
the Company will be entitled to seek specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
14.16          Payment Set Aside.  To the extent that the Company makes a
payment or payments to Purchaser hereunder or Purchaser enforces or exercises
its rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 

 
28

--------------------------------------------------------------------------------

 
 
14.17          Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
14.18          Public Announcement.  From and after the Closing, the Company and
Purchaser will not disclose, shall not cause any Person to disclose, and will
not include or cause any Person to include in any public announcement, the name
of the other party to this Agreement, unless expressly agreed to by such other
party or unless and until such disclosure is required by applicable law or
applicable regulation, and then only to the extent of such requirement..
 
[SIGNATURE PAGE FOLLOWS]
 

 
29

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant Purchase
Agreement on the date first above written.
 

 
THE COMPANY:
     
UMAMI SUSTAINABLE SEAFOOD INC.
     
By:
     
 
Name:
Oli Valur Steindorsson
 
Title:
President and Chief Executive Officer
     
Address:
 
1230 Columbia Street
 
San Diego, CA  92101
     
PURCHASER:
     
By:
     
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1
 
Capital Stock Exceptions and Liens
 
Lien on shares of Bluefin Acquisition Group, Inc. owned by Umami in favor of UTA
Capital LLC.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.6
 
Capitalization
 
Capitalization of Umami:

   
Shares
   
Warrants
   
Options
   
Total, Fully
Diluted
 
Insider Securities
                       
Atlantis
    30,000,000                   30,000,000  
Atlantis Credit Facility - initial $4.0 million
            200,000             200,000  
Atlantis Credit Facility - cash draws
            75,000             75,000  
Oli, Aur and Aurora
    3,380,000       720,000       800,000       4,900,000  
Dan Zang
                    300,000       300,000         33,380,000       995,000      
1,100,000       35,475,000                                    
Restricted Securities
                               
Jones Gable et al
    4,275,400       740,000               5,015,400  
Jones Gable et al
            1,000,000                  
Endeavor
            872,000               872,000  
Pursuant to PPM - Not insiders or Jones Gable
    1,420,000       284,000               1,704,000  
Transfers from Oli to non-affiliate
    220,000                       220,000  
UTA
            1,000,000               1,000,000  
UTA
            1,981,000               1,981,000  
Bedminster Financial Group
            650,000               650,000  
Aegis offering
    1,666,666       1,666,666               3,333,332  
Aegis warrants
            200,000               200,000  
Seaside
    1,000,000       1,000,000               2,000,000  
IRG
            150,000               150,000  
Mirador
    100,000                                 8,682,066       9,543,666       -  
    17,125,732                                    
Original Lions Gate shares
    7,450,000                       7,450,000                                  
 
Baja Acquisition
                               
Motomax SA de CV
    3,000,000                       3,000,000  
Salander Holdings Ltd.
    7,000,000                       7,000,000         10,000,000                
      10,000,000                                    
Total
    59,512,066       10,538,666       1,100,000       71,150,732  

 

 
 

--------------------------------------------------------------------------------

 

 
Capitalization of Subsidiaries:
 
Oceanic
 
Umami owns 100% of the issued and outstanding shares of Oceanic Enterprises,
Inc.
 
Bluefin
 
Umami owns 100% of the issued and outstanding shares of Bluefin Acquisition
Group, Inc.
 
Baja
 
Umami owns 99.984% of the issued and outstanding shares of Baja Aqua-Farms, S.A.
de C.V.
 
Kali
 
Bluefin Acquisition Group, Inc. owns 100% of the issued and outstanding shares
of Kali Tuna d.o.o.
 
Securities with Special Anti-dilution provisions:
 
The warrants issued to Bedminster Financial and UTA have certain anti-dilution
provisions which could result in a greater number of securities being issued
under those warrants.  Such provisions will not be triggered by the current
transaction.
 
Holders of 5% of the Company’s common stock:
 
 
Number of Shares 
 
 
Name  
Beneficially Owned
  Beneficial Ownership
Atlantis Group hf
 
30,275,000
 
50.6%
Oli Valur Steindorsson(1)
 
34,508,333
 
56.9%
Michael David Gault (2)
 
30,275,000
 
50.6%
Salander Holdings Ltd.
 
7,000,000
 
11.8%
Gunnhildur Robersdottir(3)
 
7,000,000
 
11.8%
Motomax S.A. DE C.V.
 
3,000,000
 
5.0%
Vilhelm Mar Gudmundsson(4)
 
3,000,000
 
5.0%
Karla Adriana Garcia(4)
 
3,000,000
 
5.0%

(1) Includes 30,275,000 shares beneficially owned by Atlantis Group hf.
(2) Consists of 30,275,000 shares beneficially owned by Atlantis Group hf.
(3) Consists of 7,000,000 shares beneficially owned by Salander Holdings Ltd.
(4) Consists of 3,000,000 shares beneficially owned by Motomax S.A. DE C.V.
 

 
 

--------------------------------------------------------------------------------

 


EXECUTION VERSION
 
SCHEDULE 4.7
 
Exceptions to timely SEC filings; Material adverse effect events; Material
liabilities
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 


EXECUTION VERSION
 
SCHEDULE 4.8
 
Litigation
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 


EXECUTION VERSION
 
SCHEDULE 4.9
 
Compliance
 
None.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.10
 
Real Property
 
Umami – office lease at 405 Lexington Ave, Suite 2640 New York, NY (this lease
has been terminated effective September 1, 2011)
 
Umami – office lease at 1230 Columbia Street, Suite 440, San Diego CA 92101
 
Kali - Put Vele Luke 70, 23 272 Kali, CROATIA – Land are facilities are owned
dock space is leased.
 
Baja Aqua Farms SA de CV – 4 leased facilities


Calle 12 #211
Parque Industrial Fondeport
El Sauzal, Ensenada Baja California
CP 22760
 
Calle 25 Esq. Avenida Alfonso Iberri,
Int. 2, Centro, C.P. 85400
Guaymas, Sonora
  
Calle Diez # 385-D Parque Industrial Fondeport
El Sauzal, Ensenada Baja California 22760


Calle Séptima LD-5 Parque Industrial Fondeport
El Sauzal, Ensenada Baja California 22760
 

 
 

--------------------------------------------------------------------------------

 


EXECUTION VERSION
 
SCHEDULE 4.11
 
Significant Customers year ended June 30, 2011
 
Kali
 
Atlantis Co., Ltd. = 64%
 
Mitsubishi = 21%
 
Sirius = 14
 
Baja
 
Atlantis Co. Ltd. = 81%
 
Global = 19%

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.16
 
Listing and Maintenance Requirements
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.17
 
Registration Rights
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.18
 
Takeover Protections
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.21
 
Intellectual Property Exceptions
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.26
 
Affiliated Transactions
 
None other than as disclosed in SEC Reports.
 

 
 

--------------------------------------------------------------------------------

 

 
EXECUTION VERSION
 
SCHEDULE 4.30
 
Indebtedness
 
At August 24, 2011 based on exchange rates of same date
 
1) Indebtedness owing by Umami Sustainable Seafood Inc. to Ray Garea and Alan
Fournier in an amount equal $5,624,000.
 
2) Indebtedness owing by Umami Sustainable Seafood Inc. to UTA Capital LLC in an
amount equal $3,370,000.
 
3) Indebtedness owing by Umami Sustainable Seafood Inc.  to Aurora Investments
ehf in an amount equal to $4,000,000.
 
4) ) Indebtedness owing by Umami Sustainable Seafood to The Atlantis Group hf up
to an amount equal to $15,000,000.


5) Indebtedness owing by Kali Tuna d.o.o. to Erste & Steiermaerkische Bank d.d.
in an amount equal to $20,573,000.


6) Indebtedness owing by Kali Tuna d.o.o. to Volksbank in an amount equal to
$1,610,000.


7) Indebtedness owing by Kali Tuna d.o.o. to PBZ in an amount equal to
$3,599,000.


8) Indebtedness owing by Baja Aqua-Farms, S.A. de C.V. to BBVA Bancomer, S.A.,
Institucion de Banca Multipler in an amount equal to $4,020,000.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.31
 
Key Officer's intention to terminate employment
 
None.
 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.34
 
Rights to Vote and Receive Distributions
 
None other than as disclosed in SEC Reports.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.35
 
Taxes
Umami has engaged McGladrey & Pullen, LLC to review the status of its corporate
tax filings and to prepare any necessary returns.  Their initial review show
that Umami needs to file its U.S. federal and state tax returns for the period
from March 2009 until June 2010 when the company was known as Lions Gate
Lighting Corp. and for the period of March 2010 – June 2010 for its subsidiary
Bluefin Acquisition Group.  McGladrey has begun this process and we will file
such returns when completed.  Umami does not expect to owe any taxes due to its
operating loss position during this period.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Common Stock Purchase Warrant
 

 
 

--------------------------------------------------------------------------------

 
